DETAILED ACTION
Claims 1-20 filed January 19th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed January 19th 2021 are persuasive. The Examiner has conducted a search and found that Grewal et al. (US2005/0195163) teaches a defective pixel detector that generates a delta value for each pixel location, thus teaching the “one pixel at a time” limitation. However, Grewal requires displaying by the display device, the image to which the image quality correction has not been performed which is in contrast to the limitation displaying by the display device to which the image quality correction has been performed on the display panel. Therefore, it would not have been obvious for one of ordinary skill in the art to modify Kim et al. (US2016/0055778) in view of Omi et al. (US2011/0049374) in view of Li (US2005/0206784) with the teachings of Grewal to arrive at the claimed limitation. For the reasons above, claims 1, 9, 10 and 11 are allowed. Claims 2-8 and 12-20 are allowed based upon their dependency from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624